DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s responses, see section “Claim Rejections – 35 U.S.C. §112”, filed 03/16/2021, with respect to Claim Rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter have been fully considered and are persuasive.  The rejections of claims 2 and 6-15 have been withdrawn. 

Allowable Subject Matter
Claims 1-5 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record fails to disclose or suggest alone or in combination as claimed a method for controlling a dryer, the method comprising: 
based on selection of a dusting mode and input of a start command, rotating a drying drum at a first rotational speed in a first direction for a first set time; 
after rotating the drying drum in the first direction for the first set time, rotating the drying drum at a second rotational speed in a second direction opposite to the first direction for a second set time such that dust on an object in the drying drum is separated from the object, the second rotational speed being different from the first rotational speed, and the second set time being shorter than the first set time; and 
rotating a drying fan while rotating the drying drum in the first direction or the second direction, 
wherein rotating the drying drum in the first direction comprises: 
after rotating the drying drum in the second direction for the second set time, rotating the drying drum again in the first direction while rotating the drying fan such that the separated dust is discharged to an outside of the drying drum by air flow generated by the drying fan, 
based on rotating the drying drum in the second direction for the second set time, determining whether a third set time has elapsed from the input of the start command, and 
based on determining that the third set time has not elapsed from the input of the start command, rotating the drying drum again in the first direction such that the drying drum is alternately rotated.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Kang’s figs. 1-11 (US 2015/0089832) discloses “a method for controlling a dryer, the method comprising: based on selection of a dusting mode and input of a start command, rotating a drying drum at a first rotational speed in a first direction for a first set time; after rotating the drying drum in the first direction for the first set time, rotating the drying drum at a second rotational speed in a second direction opposite to the first direction for a second set time such that dust on an object in the drying drum is separated from the object; and rotating a drying fan while rotating the drying Kang’s figs. 1-11 does not disclose the limitations of “the second rotational speed being different from the first rotational speed, and the second set time being shorter than the first set time; and based on rotating the drying drum in the second direction for the second set time, determining whether a third set time has elapsed from the input of the start command, and based on determining that the third set time has not elapsed from the input of the start command, rotating the drying drum again in the first direction such that the drying drum is alternately rotated.”
Therefore, allowance of claims 1-5, 8-16 and 18-20 is indicated because the prior art of record does not show or fairly suggest the second rotational speed being different from the first rotational speed, and the second set time being shorter than the first set time; and based on rotating the drying drum in the second direction for the second set time, determining whether a third set time has elapsed from the input of the start command, and based on determining that the third set time has not elapsed from the input of the start command, rotating the drying drum again in the first direction such that the drying drum is alternately rotated in combination with the structural elements and/or method steps recited in at least claims 1-5, 8-16 and 18-20.
As to claim 17, the prior art of record fails to disclose or suggest alone or in combination as claimed a method for controlling a dryer, the method comprising: 
based on selection of a dusting mode and input of a start command, rotating a drying drum at a first rotational speed in a first direction for a first set time; 
after rotating the drying drum in the first direction for the first set time, rotating the drying drum at a second rotational speed in a second direction opposite to the first direction for a second set time such that dust on an object in the drying drum is separated from the object; 
rotating a drying fan while rotating the drying drum in the first direction or the second direction; 
after rotating the drying drum in the second direction, determining whether the drying drum has rotated for the second set time; and 
based on determining that the drying drum has rotated for the second set time, stopping rotation of the drying drum and the drying fan, 
wherein rotating the drying drum in the first direction comprises: 
after rotating the drying drum in the second direction for the second set time, rotating the drying drum again in the first direction while rotating the drying fan such that Page : 6 of 9 the separated dust is discharged to an outside of the drying drum by air flow generated by the drying fan.
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include the above limitations.  Although Kang’s figs. 1-11 (US 2015/0089832) discloses “a method for controlling a dryer, the method comprising: based on selection of a dusting mode and input of a start command, rotating a drying drum at a first rotational speed in a first direction for a first set time; after rotating the drying drum in the first direction for the first set time, rotating the drying drum at a second rotational speed in a second direction opposite to the first direction for a second set time such that dust on an object in the drying drum is separated from the object; rotating a drying fan while rotating the drying drum in the first direction or the second direction; wherein rotating the drying drum in the first direction comprises: after rotating the drying drum in the second direction for the second set time, rotating the drying drum again in the first direction while rotating the drying fan such that Page : 6 of 9 the separated dust is discharged to an outside of the drying drum by air flow generated by the drying fan”, however Kang’s figs. 1-11  does not disclose the limitations of “after rotating the drying drum in the second direction, determining whether the drying drum has rotated for the second set time; and based on determining that the drying drum has rotated for the second set time, stopping rotation of the drying drum and the drying fan.”
Therefore, allowance of claim 17 is indicated because the prior art of record does not show or fairly suggest after rotating the drying drum in the second direction, determining whether the drying drum has rotated for the second set time; and based on determining that the drying drum has rotated for the second set time, stopping rotation of the drying drum and the drying fan in combination with the structural elements and/or method steps recited in at least claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762